The court
were all of opinion, that leave should be given to plead the several pleas proposed to be pleaded by the defendants, which may be essential to their defence ; for that the stat. 4 Ann, c. 16, P. L. 95, is a remedial law, and should be beneficially expounded.
Johnson, and Brevard, Justices,
were however of opinion, that the additional pleas of payment, and accord and satisfaction, ought not to be allowed to be pleaded, unless the defendant will shew, by affidavit, that they are necessary to his defence ¡ because, otherwise, this useful and equitable indulgence might be abused, hnd resorted to for the purpose of delay, and to work injustice.
Grimke, and Waties, Justices,
thought that there was no necessity to require any such affidavit.
Motion allowed.
Present, Grimke, Waties, Johnson, Trezevant, and Bhes vard, Justices ; Bay, J. absent.